

115 S1557 PCS: Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 173115th CONGRESS1st SessionS. 1557[Report No. 115–130]IN THE SENATE OF THE UNITED STATESJuly 13, 2017Mr. Moran, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendarA BILLMaking appropriations for military construction, the Department of Veterans Affairs, and related
			 agencies for the fiscal year ending September 30, 2018, and for other
 purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2018, and for other purposes, namely:IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Army as currently authorized by law, including personnel in the Army Corps of Engineers and other personal services necessary for the purposes of this appropriation, and for construction and operation of facilities in support of the functions of the Commander in Chief, $930,394,000, to remain available until September 30, 2022.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works, naval installations, facilities, and real property for the Navy and Marine Corps as currently authorized by law, including personnel in the Naval Facilities Engineering Command and other personal services necessary for the purposes of this appropriation, $1,565,665,000, to remain available until September 30, 2022.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works, military installations, facilities, and real property for the Air Force as currently authorized by law, $1,569,296,000, to remain available until September 30, 2022.Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works, installations, facilities, and real property for activities and agencies of the Department of Defense (other than the military departments), as currently authorized by law, $2,612,583,000, to remain available until September 30, 2022: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be transferred to such appropriations of the Department of Defense available for military construction or family housing as the Secretary may designate, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $210,652,000, to remain available until September 30, 2022.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air National Guard, and contributions therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $161,491,000, to remain available until September 30, 2022.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $73,712,000, to remain available until September 30, 2022.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the reserve components of the Navy and Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $65,271,000, to remain available until September 30, 2022.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $63,535,000, to remain available until September 30, 2022.North atlantic treaty organizationsecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security Investment Program for the acquisition and construction of military facilities and installations (including international military headquarters) and for related expenses for the collective defense of the North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $154,000,000, to remain available until expended.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $255,867,000, to remain available until expended.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $348,907,000.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $328,282,000.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt payment, leasing, minor construction, principal and interest charges, and insurance premiums, as authorized by law, $318,324,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other than the military departments) for operation and maintenance, leasing, and minor construction, as authorized by law, $59,169,000.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $182,662,000, to remain available until September 30, 2022: Provided, That none of the funds provided under this heading for family housing construction may be expended for family housing improvements on Kwajalein Atoll until the Secretary of the Army certifies to the congressional defense committees that the new housing units represent the best value to the taxpayer and that no reasonable alternatives exist at a lower cost.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $83,682,000, to remain available until September 30, 2022.Family housing construction, air forceFor expenses of family housing for the Air Force for construction, including acquisition, replacement, addition, expansion, extension, and alteration, as authorized by law, $85,062,000, to remain available until September 30, 2022.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $2,726,000, to remain available until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military family housing and supporting facilities.Department of defense Military unaccompanied housing Improvement fundFor the Department of Defense Military Unaccompanied Housing Improvement Fund, $623,000, to remain available until expended, for unaccompanied housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military unaccompanied housing and supporting facilities.Administrative provisions101.None of the funds made available in this title shall be expended for payments under a cost-plus-a-fixed-fee contract for construction, where cost estimates exceed $25,000, to be performed within the United States, except Alaska, without the specific approval in writing of the Secretary of Defense setting forth the reasons therefor.102.Funds made available in this title for construction shall be available for hire of passenger motor vehicles.103.Funds made available in this title for construction may be used for advances to the Federal Highway Administration, Department of Transportation, for the construction of access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to the national defense by the Secretary of Defense.104.None of the funds made available in this title may be used to begin construction of new bases in the United States for which specific appropriations have not been made.105.None of the funds made available in this title shall be used for purchase of land or land easements in excess of 100 percent of the value as determined by the Army Corps of Engineers or the Naval Facilities Engineering Command, except: (1) where there is a determination of value by a Federal court; (2) purchases negotiated by the Attorney General or the designee of the Attorney General; (3) where the estimated value is less than $25,000; or (4) as otherwise determined by the Secretary of Defense to be in the public interest.106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for site preparation; or (3) install utilities for any family housing, except housing for which funds have been made available in annual Acts making appropriations for military construction.107.None of the funds made available in this title for minor construction may be used to transfer or relocate any activity from one base or installation to another, without prior notification to the Committees on Appropriations of both Houses of Congress.108.None of the funds made available in this title may be used for the procurement of steel for any construction project or activity for which American steel producers, fabricators, and manufacturers have been denied the opportunity to compete for such steel procurement.109.None of the funds available to the Department of Defense for military construction or family housing during the current fiscal year may be used to pay real property taxes in any foreign nation.110.None of the funds made available in this title may be used to initiate a new installation overseas without prior notification to the Committees on Appropriations of both Houses of Congress.111.None of the funds made available in this title may be obligated for architect and engineer contracts estimated by the Government to exceed $500,000 for projects to be accomplished in Japan, in any North Atlantic Treaty Organization member country, or in countries bordering the Arabian Gulf, unless such contracts are awarded to United States firms or United States firms in joint venture with host nation firms.112.None of the funds made available in this title for military construction in the United States territories and possessions in the Pacific and on Kwajalein Atoll, or in countries bordering the Arabian Gulf, may be used to award any contract estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and responsible bid of a United States contractor exceeds the lowest responsive and responsible bid of a foreign contractor by greater than 20 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll for which the lowest responsive and responsible bid is submitted by a Marshallese contractor.113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress, including the Committees on Appropriations, of plans and scope of any proposed military exercise involving United States personnel 30 days prior to its occurring, if amounts expended for construction, either temporary or permanent, are anticipated to exceed $100,000.114.Funds appropriated to the Department of Defense for construction in prior years shall be available for construction authorized for each such military department by the authorizations enacted into law during the current session of Congress.115.For military construction or family housing projects that are being completed with funds otherwise expired or lapsed for obligation, expired or lapsed funds may be used to pay the cost of associated supervision, inspection, overhead, engineering and design on those projects and on subsequent claims, if any.116.Notwithstanding any other provision of law, any funds made available to a military department or defense agency for the construction of military projects may be obligated for a military construction project or contract, or for any portion of such a project or contract, at any time before the end of the fourth fiscal year after the fiscal year for which funds for such project were made available, if the funds obligated for such project: (1) are obligated from funds available for military construction projects; and (2) do not exceed the amount appropriated for such project, plus any amount by which the cost of such project is increased pursuant to law.(including transfer of funds)117.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, such additional amounts as may be determined by the Secretary of Defense may be transferred to: (1) the Department of Defense Family Housing Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund; or (2) the Department of Defense Military Unaccompanied Housing Improvement Fund from amounts appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined in section 502(5) of the Congressional Budget Act of 1974, of direct loans or loan guarantees issued by the Department of Defense pursuant to the provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving military family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds)118.In addition to any other transfer authority available to the Department of Defense, amounts may be transferred from the Department of Defense Base Closure Account to the fund established by section 1013(d) of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the same time period as the fund to which transferred.119.Notwithstanding any other provision of law, funds made available in this title for operation and maintenance of family housing shall be the exclusive source of funds for repair and maintenance of all family housing units, including general or flag officer quarters: Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any general or flag officer quarters without 30 days prior notification, or 14 days for a notification provided in an electronic medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress, except that an after-the-fact notification shall be submitted if the limitation is exceeded solely due to costs associated with environmental remediation that could not be reasonably anticipated at the time of the budget submission: Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on Appropriations of both Houses of Congress all operation and maintenance expenditures for each individual general or flag officer quarters for the prior fiscal year.120.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the purposes specified in subsection (i)(1) of such section or until transferred pursuant to subsection (i)(3) of such section.(including transfer of funds)121.During the 5-year period after appropriations available in this Act to the Department of Defense for military construction and family housing operation and maintenance and construction have expired for obligation, upon a determination that such appropriations will not be necessary for the liquidation of obligations or for making authorized adjustments to such appropriations for obligations incurred during the period of availability of such appropriations, unobligated balances of such appropriations may be transferred into the appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the appropriation to which transferred.122.Amounts appropriated or otherwise made available in an account funded under the headings in this title may be transferred among projects and activities within the account in accordance with the reprogramming guidelines for military construction and family housing construction contained in Department of Defense Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of March 2011, as in effect on the date of enactment of this Act.123.None of the funds made available in this title may be obligated or expended for planning and design and construction of projects at Arlington National Cemetery.124.For the purposes of this Act, the term congressional defense committees means the Committees on Armed Services of the House of Representatives and the Senate, the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the Senate, and the Subcommittee on Military Construction and Veterans Affairs of the Committee on Appropriations of the House of Representatives.125.For an additional amount for the accounts and in the amounts specified, to remain available until September 30, 2022:Military Construction, Army, $68,800,000;Military Construction, Navy and Marine Corps, $110,100,000;Military Construction, Air Force, $127,300,000;Military Construction, Army National Guard, $83,500,000;Military Construction, Air National Guard, $24,000,000;Military Construction, Army Reserve, $30,000,000;Military Construction, Air Force Reserve, $35,100,000:Provided, That such funds may only be obligated to carry out construction projects identified in the respective military department’s unfunded priority list for fiscal year 2018 submitted to Congress: Provided further, That such projects are subject to authorization prior to obligation and expenditure of funds to carry out construction: Provided further, That not later than 30 days after enactment of this Act, the Secretary of the military department concerned, or his or her designee, shall submit to the Committees on Appropriations of both Houses of Congress an expenditure plan for funds provided under this section.(rescission of funds)126.Of the unobligated balances available for Military Construction, Defense-Wide, from prior appropriations Acts (other than appropriations designated by law as being for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended), $14,703,000 are hereby rescinded.127.None of the funds made available by this Act may be used to carry out the closure or realignment of the United States Naval Station, Guantánamo Bay, Cuba.128.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this or any other Act may be used to consolidate or relocate any element of a United States Air Force Rapid Engineer Deployable Heavy Operational Repair Squadron Engineer (RED HORSE) outside of the United States until the Secretary of the Air Force (1) completes an analysis and comparison of the cost and infrastructure investment required to consolidate or relocate a RED HORSE squadron outside of the United States versus within the United States; (2) provides to the Committees on Appropriations of both Houses of Congress (the Committees) a report detailing the findings of the cost analysis; and (3) certifies in writing to the Committees that the preferred site for the consolidation or relocation yields the greatest savings for the Air Force: Provided, That the term United States in this section does not include any territory or possession of the United States.IIDepartment of veterans affairsVeterans benefits administrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for disability examinations as authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code; and burial benefits, the Reinstated Entitlement Program for Survivors, emergency and other officers' retirement pay, adjusted-service credits and certificates, payment of premiums due on commercial life insurance policies guaranteed under the provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38, United States Code, $95,769,000,000, to remain available until expended and to become available on October 1, 2018: Provided, That not to exceed $18,000,000 of the amount made available for fiscal year 2019 under this heading shall be reimbursed to General Operating Expenses, Veterans Benefits Administration, and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38, United States Code, the funding source for which is specifically provided as the Compensation and Pensions appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United States Code, $11,832,000,000, to remain available until expended and to become available on October 1, 2018: Provided, That expenses for rehabilitation program services and assistance which the Secretary is authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities, service-disabled veterans insurance, and veterans mortgage life insurance as authorized by chapters 19 and 21, title 38, United States Code, $122,000,000, to remain available until expended, of which $109,000,000 shall become available on October 1, 2018.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That, during fiscal year 2018, within the resources available, not to exceed $500,000 in gross obligations for direct loans are authorized for specially adapted housing loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $178,626,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $30,000, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the principal amount of direct loans not to exceed $2,356,000.In addition, for administrative expenses necessary to carry out the direct loan program, $395,000, which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,163,000.General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided for, including hire of passenger motor vehicles, reimbursement of the General Services Administration for security guard services, and reimbursement of the Department of Defense for the cost of overseas employee mail, $2,910,000,000: Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary to enable entitled veterans: (1) to the maximum extent feasible, to become employable and to obtain and maintain suitable employment; or (2) to achieve maximum independence in daily living, shall be charged to this account: Provided further, That, of the funds made available under this heading, not to exceed 10 percent shall remain available until September 30, 2019.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and treatment to beneficiaries of the Department of Veterans Affairs and veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the jurisdiction of the Department, and including medical supplies and equipment, bioengineering services, food services, and salaries and expenses of healthcare employees hired under title 38, United States Code, aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized by section 1787 of title 38, United States Code; $1,923,000,000, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2017; and, in addition, $49,161,000,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: Provided, That, of the amount made available on October 1, 2018, under this heading, not to exceed 5 percent shall remain available until September 30, 2020: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall establish a priority for the provision of medical treatment for veterans who have service-connected disabilities, lower income, or have special needs: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give priority funding for the provision of basic medical benefits to veterans in enrollment priority groups 1 through 6: Provided further, That, notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize the dispensing of prescription drugs from Veterans Health Administration facilities to enrolled veterans with privately written prescriptions based on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no additional cost to the Department of Veterans Affairs: Provided further, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading for medical supplies and equipment are available for the acquisition of prosthetics designed specifically for female veterans.Medical community careFor necessary expenses for furnishing health care to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, $254,000,000, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2017; and, in addition, $8,385,000,000, plus reimbursements shall become available on October 1, 2018, and shall remain available until September 30, 2019: Provided, That, of the amount made available on October 1, 2018 under this heading, $2,000,000,000 shall remain available until September 30, 2022.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary, construction, supply, and research activities, as authorized by law; administrative expenses in support of capital policy activities; and administrative and legal expenses of the Department for collecting and recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $100,000,000, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2017; and, in addition, $7,239,000,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: Provided, That, of the amount made available on October 1, 2018, under this heading, not to exceed 5 percent shall remain available until September 30, 2020.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary facilities, and other necessary facilities of the Veterans Health Administration; for administrative expenses in support of planning, design, project management, real property acquisition and disposition, construction, and renovation of any facility under the jurisdiction or for the use of the Department; for oversight, engineering, and architectural activities not charged to project costs; for repairing, altering, improving, or providing facilities in the several hospitals and homes under the jurisdiction of the Department, not otherwise provided for, either by contract or by the hire of temporary employees and purchase of materials; for leases of facilities; and for laundry services; $707,000,000, which shall be in addition to funds previously appropriated under this heading that become available on October 1, 2017; and, in addition, $5,915,000,000, plus reimbursements, shall become available on October 1, 2018, and shall remain available until September 30, 2019: Provided, That, of the amount made available on October 1, 2018, under this heading, not to exceed 5 percent shall remain available until September 30, 2020.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development as authorized by chapter 73 of title 38, United States Code, $722,262,000, plus reimbursements, shall remain available until September 30, 2019: Provided, That the Secretary of Veterans Affairs shall ensure that sufficient amounts appropriated under this heading are available for prosthetic research specifically for female veterans, and for toxic exposure research.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not otherwise provided for, including uniforms or allowances therefor; cemeterial expenses as authorized by law; purchase of one passenger motor vehicle for use in cemeterial operations; hire of passenger motor vehicles; and repair, alteration or improvement of facilities under the jurisdiction of the National Cemetery Administration, $306,193,000, of which not to exceed 10 percent shall remain available until September 30, 2019.Departmental administrationGeneral administration(Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for, including administrative expenses in support of Department-wide capital planning, management and policy activities, uniforms, or allowances therefor; not to exceed $25,000 for official reception and representation expenses; hire of passenger motor vehicles; and reimbursement of the General Services Administration for security guard services, $329,891,000, of which not to exceed 10 percent shall remain available until September 30, 2019: Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration.Board of Veterans AppealsFor necessary operating expenses of the Board of Veterans Appeals, $166,000,000, of which not to exceed 10 percent shall remain available until September 30, 2019.Information technology systems(including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including developmental information systems and operational information systems; for pay and associated costs; and for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including contractual costs associated with operations authorized by section 3109 of title 5, United States Code, $4,055,500,000, plus reimbursements: Provided, That $1,230,320,000 shall be for pay and associated costs, of which not to exceed 5 percent shall remain available until September 30, 2019: Provided further, That $2,466,650,000 shall be for operations and maintenance, of which not to exceed 5 percent shall remain available until September 30, 2019: Provided further, That $358,530,000 shall be for information technology systems development, and shall remain available until September 30, 2019: Provided further, That amounts made available for information technology systems development may not be obligated or expended until the Secretary of Veterans Affairs or the Chief Information Officer of the Department of Veterans Affairs submits to the Committees on Appropriations of both Houses of Congress a certification of the amounts, in parts or in full, to be obligated and expended for each development project: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information technology systems development may be transferred among the three subaccounts after the Secretary of Veterans Affairs requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued:  Provided further, That amounts made available for the Information Technology Systems account for development may be transferred among projects or to newly defined projects: Provided further, That no project may be increased or decreased by more than $3,000,000 of cost prior to submitting a request to the Committees on Appropriations of both Houses of Congress to make the transfer and an approval is issued, or absent a response, a period of 30 days has elapsed: Provided further, That funds under this heading may be used by the Interagency Program Office through the Department of Veterans Affairs to define data standards, code sets, and value sets used to enable interoperability: Provided further, That the funds made available under this heading for information technology systems development shall be for the projects, and in the amounts, specified under this heading in the report accompanying this Act.Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $164,000,000, of which not to exceed 10 percent shall remain available until September 30, 2019.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and engineering services, construction management services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, where the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous major project appropriation, $512,430,000, of which $432,430,000 shall remain available until September 30, 2022, and of which $80,000,000 shall remain available until expended: Provided, That except for advance planning activities, including needs assessments which may or may not lead to capital investments, and other capital asset management related activities, including portfolio development and management activities, and investment strategy studies funded through the advance planning fund and the planning and design activities funded through the design fund, including needs assessments which may or may not lead to capital investments, and salaries and associated costs of the resident engineers who oversee those capital investments funded through this account and contracting officers who manage specific major construction projects, and funds provided for the purchase, security, and maintenance of land for the National Cemetery Administration through the land acquisition line item, none of the funds made available under this heading shall be used for any project that has not been notified to Congress through the budgetary process or that has not been approved by the Congress through statute, joint resolution, or in the explanatory statement accompanying such Act and presented to the President at the time of enrollment: Provided further, That funds made available under this heading for fiscal year 2018, for each approved project shall be obligated: (1) by the awarding of a construction documents contract by September 30, 2018; and (2) by the awarding of a construction contract by September 30, 2019: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations of both Houses of Congress a written report on any approved major construction project for which obligations are not incurred within the time limitations established above.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking projects, under the jurisdiction or for the use of the Department of Veterans Affairs, including planning and assessments of needs which may lead to capital investments, architectural and engineering services, maintenance or guarantee period services costs associated with equipment guarantees provided under the project, services of claims analysts, offsite utility and storm drainage system construction costs, and site acquisition, or for any of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $342,570,000, to remain available until September 30, 2022, along with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical facilities under the jurisdiction or for the use of the Department which are necessary because of loss or damage caused by any natural disaster or catastrophe; and (2) temporary measures necessary to prevent or to minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities and to remodel, modify, or alter existing hospital, nursing home, and domiciliary facilities in State homes, for furnishing care to veterans as authorized by sections 8131 through 8137 of title 38, United States Code, $110,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving veterans cemeteries as authorized by section 2408 of title 38, United States Code, $45,000,000, to remain available until expended.Administrative provisions(including transfer of funds)201.Any appropriation for fiscal year 2018 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and such Committees issue an approval, or absent a response, a period of 30 days has elapsed.(including transfer of funds)202.Amounts made available for the Department of Veterans Affairs for fiscal year 2018, in this or any other Act, under the Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other Act may take place subject to notification from the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress of the amount and purpose of the transfer: Provided further, That any transfers among the Medical Services, Medical Community Care, and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.203.Appropriations available in this title for salaries and expenses shall be available for services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or both; and uniforms or allowances therefore, as authorized by sections 5901 through 5902 of title 5, United States Code.204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new hospital or home.205.No appropriations in this title shall be available for hospitalization or examination of any persons (except beneficiaries entitled to such hospitalization or examination under the laws providing such benefits to veterans, and persons receiving such treatment under sections 7901 through 7904 of title 5, United States Code, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs.206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law against the corresponding prior year accounts within the last quarter of fiscal year 2017.207.Appropriations available in this title shall be available to pay prior year obligations of corresponding prior year appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such obligations are from trust fund accounts they shall be payable only from Compensation and Pensions.(including transfer of funds)208.Notwithstanding any other provision of law, during fiscal year 2018, the Secretary of Veterans Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance program during fiscal year 2018 that are available for dividends in that program after claims have been paid and actuarially determined reserves have been set aside: Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus earnings accumulated in that program, reimbursement shall be made only to the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2018 which is properly allocable to the provision of each such insurance program and to the provision of any total disability income insurance included in that insurance program.209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by that account during a prior fiscal year for providing enhanced-use lease services, may be obligated during the fiscal year in which the proceeds are received.(INCLUDING TRANSFER OF FUNDS)210.Funds available in this title or funds for salaries and other administrative expenses shall also be available to reimburse the Office of Resolution Management, the Office of Employment Discrimination Complaint Adjudication, the Office of Accountability and Whistleblower Protection, and the Office of Diversity and Inclusion for all services provided at rates which will recover actual costs but not to exceed $47,700,000 for the Office of Resolution Management, $4,000,000 for the Office of Employment Discrimination Complaint Adjudication, $17,700,000 for the Office of Accountability and Whistleblower Protection, and $3,000,000 for the Office of Diversity and Inclusion: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service.211.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section 1729(a)(2) of such title, unless that person has disclosed to the Secretary of Veterans Affairs, in such form as the Secretary may require, current, accurate third-party reimbursement information for purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the reasonable charges for such care or services from any person who does not make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be obligated by the Secretary during the fiscal year in which amounts are received.(including transfer of funds)212.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations, and improvements of any medical facility under the jurisdiction or for the use of the Department of Veterans Affairs. Such sums as realized are in addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects.213.Amounts made available under Medical Services are available—(1)for furnishing recreational facilities, supplies, and equipment; and(2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for beneficiaries receiving care in the Department.(including transfer of funds)214.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to the Medical Services and Medical Community Care accounts to remain available until expended for the purposes of these accounts.215.The Secretary of Veterans Affairs may enter into agreements with Federally Qualified Health Centers in the State of Alaska and Indian tribes and tribal organizations which are party to the Alaska Native Health Compact with the Indian Health Service, to provide health care, including behavioral health and dental care, to veterans in rural Alaska. The Secretary shall require participating veterans and facilities to comply with all appropriate rules and regulations, as established by the Secretary. The term rural Alaska shall mean those lands which are not within the boundaries of the municipality of Anchorage or the Fairbanks North Star Borough.(including transfer of funds)216.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts.(rescission of funds)217.Of the unobligated balance of funds made available in the sixth proviso under the heading Department of Veterans Affairs—Veterans Health Administration—Medical Services in title II of Division J of the Consolidated Appropriations Act, 2016 (Public Law 114–113), $751,000,000 is hereby rescinded.218.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a report on the financial status of the Department of Veterans Affairs for the preceding quarter: Provided, That, at a minimum, the report shall include the direction contained in the paragraph entitled Quarterly reporting, under the heading General Administration in the joint explanatory statement accompanying this Act.(including transfer of funds)219.Amounts made available under the Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, General Administration, and National Cemetery Administration accounts for fiscal year 2018 may be transferred to or from the Information Technology Systems account: Provided, That such transfers may not result in a more than 10 percent aggregate increase in the total amount made available by this Act for the Information Technology Systems account: Provided further, That, before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and an approval is issued.220.None of the funds appropriated or otherwise made available by this Act or any other Act for the Department of Veterans Affairs may be used in a manner that is inconsistent with: (1) section 842 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code.(including transfer of funds)221.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2018 for Medical Services, Medical Community Care, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $298,000,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress: Provided further, That section 222 of title II of division A of Public Law 114–223 is repealed.(including transfer of funds)222.Of the amounts appropriated to the Department of Veterans Affairs which become available on October 1, 2018, for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, up to $307,000,000, plus reimbursements, may be transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds)223.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for health care provided at facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical facilities as described by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That, notwithstanding section 1704(b)(3) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), amounts transferred to the Joint Department of Defense—Department of Veterans Affairs Medical Facility Demonstration Fund shall remain available until expended.(including transfer of funds)224.Of the amounts available in this title for Medical Services, Medical Community Care, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code.225.The Committee directs the Department to make every effort to fund State Veterans Nursing Home Construction grants for those projects included on the VA State Home Construction Grants Priority List for fiscal year 2017.226.The Secretary of Veterans Affairs shall notify the Committees on Appropriations of both Houses of Congress of all bid savings in a major construction project that total at least $10,000,000, or 5 percent of the programmed amount of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14 days prior to the obligation of such bid savings and shall describe the anticipated use of such savings.227.None of the funds made available for Construction, Major Projects may be used for a project in excess of the scope specified for that project in the original justification data provided to the Congress as part of the request for appropriations unless the Secretary of Veterans Affairs receives approval from the Committees on Appropriations of both Houses of Congress.228.Not later than 30 days after the end of each fiscal quarter, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a quarterly report containing performance measures and data from each Veterans Benefits Administration Regional Office: Provided, That, at a minimum, the report shall include the direction contained in the section entitled Disability claims backlog, under the heading General Operating Expenses, Veterans Benefits Administration in the joint explanatory statement accompanying this Act.229.Of the funds provided to the Department of Veterans Affairs for fiscal year 2018 for Medical Support and Compliance a maximum of $40,000,000 may be obligated from the Medical Support and Compliance account for the VistA Evolution and electronic health record interoperability projects: Provided, That funds in addition to these amounts may be obligated for the VistA Evolution and electronic health record interoperability projects upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.230.The Secretary of Veterans Affairs shall provide written notification to the Committees on Appropriations of both Houses of Congress 15 days prior to organizational changes which result in the transfer of 25 or more full-time equivalents from one organizational unit of the Department of Veterans Affairs to another.231.Of the funds provided under the heading Medical Facilities for fiscal year 2018 including funds previously appropriated under the same heading in advance for fiscal year 2018 in Public Law 114–223, no less than $1,870,000,000, shall be for non-recurring maintenance: Provided, That the authorities contained in section 202 of this Act shall apply to such funds.(including transfer of funds)232.The Secretary of Veterans Affairs, upon determination that such action is necessary to address needs of the Veterans Health Administration, may transfer to the Medical Services account any discretionary appropriations made available for fiscal year 2018 in this title or any discretionary unobligated balances within the Department of Veterans Affairs, including those appropriated for fiscal year 2018, that were provided in advance by appropriations Acts: Provided, That transfers shall be made only with the approval of the Office of Management and Budget: Provided further, That the transfer authority provided in this section is in addition to any other transfer authority provided by law: Provided further, That no amounts may be transferred from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such authority to transfer may not be used unless for higher priority items, based on emergent healthcare requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by Congress: Provided further, That, upon determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation and shall be available for the same purposes as originally appropriated: Provided further, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request.(including transfer of funds)233.Amounts made available for the Department of Veterans Affairs for fiscal year 2018, under the Board of Veterans Appeals and the General Operating Expenses, Veterans Benefits Administration accounts may be transferred between such accounts: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the Committees on Appropriations of both Houses of Congress the authority to make the transfer and receive approval of that request.234.The Secretary of Veterans Affairs may not reprogram funds among major construction projects or programs if such instance of reprogramming will exceed $7,000,000, unless such reprogramming is approved by the Committees on Appropriations of both Houses of Congress.(rescission of funds)235.Of the unobligated balances available within the DOD–VA Health Care Sharing Incentive Fund, $15,000,000 are hereby rescinded.236.For the purposes of performing an activity or function of the Veterans Health Administration, Veterans Benefit Administration, or National Cemetery Administration, section 842 of Public Law 109–115 shall not apply to a qualified firm under 51 percent ownership by a covered entity defined in section 450b(e) of title 25, United States Code or a covered entity defined in section 637(a)(15) of title 15, United States Code.237.(a)No funds appropriated or otherwise made available in this Act shall be used to pay a bonus to any employee of the Veterans Health Administration in a position of Deputy Under Secretary for Health or higher until the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives determine that all recommendations set forth by the Inspector General of the Department of Veterans Affairs and the Comptroller General of the United States in report numbers GAO 16–373, VAOIG 14–03540–11–123, and VAOIG 16–03985–181 have been fully implemented and closed.(b)Not less frequently than monthly until the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives make the determination described in subsection (a), and not less frequently than quarterly during the one-year period after such determination, the Secretary of Veterans Affairs shall submit to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives a progress report on fully implementing the recommendations described in subsection (a).238.(a)Except as provided in subsection (b), the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Labor, shall discontinue using Social Security account numbers to identify individuals in all information systems of the Department of Veterans Affairs as follows:(1)For all veterans submitting to the Secretary of Veterans Affairs new claims for benefits under laws administered by the Secretary, not later than 2 years after the date of the enactment of this Act.(2)For all individuals not described in paragraph (1), not later than 5 years after the date of the enactment of this Act.(b)The Secretary of Veterans Affairs may use a Social Security account number to identify an individual in an information system of the Department of Veterans Affairs if and only if the use of such number is required to obtain information the Secretary requires from an information system that is not under the jurisdiction of the Secretary.239.(a)The Secretary of Veterans Affairs shall treat a marriage and family therapist described in subsection (b) as qualified to serve as a marriage and family therapist in the Department of Veterans Affairs, regardless of any requirements established by the Commission on Accreditation for Marriage and Family Therapy Education.(b)A marriage and family therapist described in this subsection is a therapist who meets each of the following criteria:(1)Has a masters or higher degree in marriage and family therapy, or a related field, from a regionally accredited institution.(2)Is licensed as a marriage and family therapist in a State (as defined in section 101(20) of title 38, United States Code) and possesses the highest level of licensure offered from the State.(3)Has passed the Association of Marital and Family Therapy Regulatory Board Examination in Marital and Family Therapy or a related examination for licensure administered by a State (as so defined).240.(a)None of the funds appropriated or otherwise made available in this Act to the Department of Veterans Affairs shall be expended for the purpose of organizing or using groups of subject matter experts to evaluate compensation claims under the laws administered by the Secretary of Veterans Affairs.(b)It is the sense of Congress that the evaluation and adjudication of compensation claims under the laws administered by the Secretary of Veterans Affairs should be a uniform process equally applied to all claims and the Secretary should not use subject matter experts or any other process that applies additional or heightened scrutiny to claims of a particular class of veterans absent explicit legislative authorization to do so.241.None of the funds appropriated in this or prior appropriations Acts or otherwise made available to the Department of Veterans Affairs may be used to transfer any amounts from the Filipino Veterans Equity Compensation Fund to any other account within the Department of Veterans Affairs.242.(a)One year after enactment of this Act, the Secretary of Veterans Affairs shall deny or revoke the eligibility of a healthcare provider to provide non-Department healthcare services to veterans if the Secretary determines that—(1)the healthcare provider was removed from employment with the Department of Veterans Affairs due to conduct that violated a policy of the Department relating to the delivery of safe and appropriate patient care;(2)the healthcare provider violated the requirements of a medical license of the healthcare provider;(3)the healthcare provider had a Department credential revoked and the Secretary determines that the grounds for such revocation impact the ability of the healthcare provider to deliver safe and appropriate care; or(4)the healthcare provider violated a law for which a term of imprisonment of more than one year may be imposed.(b)One year after enactment of this Act, the Secretary may deny, revoke, or suspend the eligibility of a healthcare provider to provide non-Department healthcare services if the Secretary has reasonable belief that such action is necessary to immediately protect the health, safety, or welfare of veterans and—(1)the healthcare provider is under investigation by the medical licensing board of a State in which the healthcare provider is licensed or practices;(2)the healthcare provider has entered into a settlement agreement for a disciplinary charge relating to the practice of medicine by the healthcare provider; or(3)the Secretary otherwise determines that such action is appropriate under the circumstances.(c)The Secretary shall suspend the eligibility of a healthcare provider to provide non-Department healthcare services to veterans if the healthcare provider is suspended from serving as a healthcare provider of the Department.(d)The Secretary shall review the Department employment status and history of each healthcare provider providing non-Department healthcare services to determine instances of circumstances described in subsections (a) through (c) and shall take action as appropriate to each circumstance as described in subsections (a) through (c).(e)Not later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the implementation by the Secretary of this section, including the following:(1)The aggregate number of healthcare providers denied or suspended under this section from participation in providing non-Department healthcare services.(2)An evaluation of any impact on access to care for patients or staffing shortages in programs of the Department providing non-Department healthcare services.(3)An explanation of the coordination of the Department with the medical licensing boards of States in implementing this section, the amount of involvement of such boards in such implementation, and efforts by the Department to address any concerns raised by such boards with respect to such implementation.(4)Such recommendations as the Comptroller General considers appropriate regarding harmonizing eligibility criteria between healthcare providers of the Department and healthcare providers eligible to provide non-Department healthcare services.(f)In this section, the term non-Department healthcare services means—(1)services provided under subchapter I of chapter 17 of title 38, United States Code, at non-Department facilities (as defined in section 1701 of such title);(2)services provided under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note);(3)services purchased through the Medical Community Care account of the Department; or(4)services purchased with amounts deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014.(rescission of funds)243.(a)Of the unobligated balance of funds made available under the heading Construction, Major Projects in division A of the Disaster Relief Appropriations Act of 2013 and Sandy Recovery Improvement Act of 2013 (Public Law 113–2), $25,000,000 is hereby rescinded: Provided, That the amounts rescinded pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to that section of that Act.(b)For an additional amount for fiscal year 2017 for Construction, Major Projects, $25,000,000, to remain available until September 30, 2022, for renovations and repairs as a consequence of damage caused by Hurricane Sandy: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and major medical facility construction not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(c)Each amount designated in this section by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.(d)This section shall become effective immediately upon enactment of this Act.(rescissions of funds)244.(a)Of the unobligated balance of funds made available through September 30, 2018, under the heading Construction, Major Projects in division J of the Consolidated Appropriations Act, 2014 (Public Law 113–76), $10,000,000 is hereby rescinded.(b)For an additional amount for Construction, Major Projects, $10,000,000, to remain available until September 30, 2023.(c)Of the unobligated balance of funds made available through September 30, 2019, under the heading Construction, Major Projects in division I of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235), $410,000,000 is hereby rescinded.(d)For an additional amount for Construction, Major Projects, $410,000,000, to remain available until September 30, 2024.245.Of the funds provided to the Department of Veterans Affairs for each of fiscal year 2018 and fiscal year 2019 for Medical Services, funds may be used in each year to carry out and expand the child care program authorized by section 205 of Public Law 111–163, notwithstanding subsection (e) of such section.246.(a)Section 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 (Public Law 107–135; 38 U.S.C. 1710 note) is amended—(1)by inserting (1) before The program; and(2)by adding at the end the following new paragraph:(2)The program shall be carried out at not fewer than two medical centers or clinics in each Veterans Integrated Service Network by not later than December 31, 2019, and at not fewer than 50 percent of all medical centers in each Veterans Integrated Service Network by not later than December 31, 2021..(b)(1)Paragraph (6) of section 1701 of title 38, United States Code, is amended by adding at the end the following new subparagraph:(H)Chiropractic services..(2)Paragraph (8) of such section is amended by inserting chiropractic, after counseling,.(3)Paragraph (9) of such section is amended—(A)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and(B)by inserting after subparagraph (E) the following new subparagraph (F):(F)periodic and preventive chiropractic examinations and services;.247.(a)Pilot programThe Secretary of Veterans Affairs shall carry out a pilot program to provide educational assistance to certain former members of the Armed Forces for education and training as physician assistants of the Department of Veterans Affairs.(b)Eligible IndividualsAn individual is eligible to participate in the pilot program if the individual—(1)has medical or military health experience gained while serving as a member of the Armed Forces;(2)has received a certificate, associate degree, baccalaureate degree, master's degree, or postbaccalaureate training in a science relating to health care; or(3)has participated in the delivery of healthcare services or related medical services, including participation in military training relating to the identification, evaluation, treatment, and prevention of diseases and disorders.(c)DurationThe pilot program shall be carried out during the 5-year period beginning on the date that is 180 days after the date of the enactment of this Act.(d)Selection(1)The Secretary shall select eligible individuals under subsection (b) to participate in the pilot program.(2)In selecting individuals to participate in the pilot program under paragraph (1), the Secretary shall give priority to individuals who agree to be employed as a physician assistant for the Veterans Health Administration at a medical facility of the Department located in a community that—(A)is designated as a medically underserved population under section 330(b)(3)(A) of the Public Health Service Act (42 U.S.C. 254b(b)(3)(A)); and(B)is in a State with a per capita population of veterans of more than 5 percent according to the National Center for Veterans Analysis and Statistics and the United States Census Bureau.(e)Educational AssistanceIn carrying out the pilot program, the Secretary shall provide educational assistance to individuals participating in the pilot program, including through the use of scholarships, to cover the costs to such individuals of obtaining a master's degree in physician assistant studies or a similar master's degree.(f)Period of Obligated ServiceThe Secretary shall enter into an agreement with each individual participating in the pilot program in which such individual agrees to be employed as a physician assistant for the Veterans Health Administration for a period of obligated service to be determined by the Secretary.(g)BreachAn individual who participates in the pilot program and fails to satisfy the period of obligated service under subsection (f) shall be liable to the United States, in lieu of such obligated service, for the amount that has been paid or is payable to or on behalf of the individual under the pilot program, reduced by the proportion that the number of days served for completion of the period of obligated service bears to the total number of days in the period of obligated service of such individual.(h)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in collaboration with the Secretary of Labor, the Secretary of Defense, and the Secretary of Health and Human Services, shall submit to Congress a report on the pilot program’s effectiveness of helping to meet the shortage of physician assistants employed by the Department.248.(a)In generalFor the purposes of verifying that an individual performed service under honorable conditions that satisfies the requirements of a coastwise merchant seaman who is recognized pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) as having performed active duty service for the purposes described in subsection (c)(1), the Secretary of Defense shall accept the following:(1)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom no applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record is available, the Secretary of Defense shall provide such recognition on the basis of applicable Social Security Administration records submitted for or by the individual, together with validated testimony given by the individual or the primary next of kin of the individual that the individual performed such service during the period beginning on December 7, 1941, and ending on December 31, 1946.(2)In the case of an individual who served on a coastwise merchant vessel seeking such recognition for whom the applicable Coast Guard shipping or discharge form, ship logbook, merchant mariner’s document or Z-card, or other official employment record has been destroyed or otherwise become unavailable by reason of any action committed by a person responsible for the control and maintenance of such form, logbook, or record, the Secretary of Defense shall accept other official documentation demonstrating that the individual performed such service during period beginning on December 7, 1941, and ending on December 31, 1946.(3)For the purpose of determining whether to recognize service allegedly performed during the period beginning on December 7, 1941, and ending on December 31, 1946, the Secretary shall recognize masters of seagoing vessels or other officers in command of similarly organized groups as agents of the United States who were authorized to document any individual for purposes of hiring the individual to perform service in the merchant marine or discharging an individual from such service.(b)Treatment of other documentationOther documentation accepted by the Secretary of Defense pursuant to subsection (a)(2) shall satisfy all requirements for eligibility of service during the period beginning on December 7, 1941, and ending on December 31, 1946.(c)Benefits allowed(1)Medals, ribbons, and decorationsAn individual whose service is recognized as active duty pursuant to subsection (a) may be awarded an appropriate medal, ribbon, or other military decoration based on such service.(2)Status of veteranAn individual whose service is recognized as active duty pursuant to subsection (a) shall be honored as a veteran but shall not be entitled by reason of such recognized service to any benefit that is not described in this subsection.249.(a)Notwithstanding any other provision of law, the amounts appropriated or otherwise made available to the Department of Veterans Affairs for the Medical Services account may be used to provide—(1)fertility counseling and treatment using assisted reproductive technology to a covered veteran or the spouse of a covered veteran; or(2)adoption reimbursement to a covered veteran.(b)In this section:(1)The term service-connected has the meaning given such term in section 101 of title 38, United States Code.(2)The term covered veteran means a veteran, as such term is defined in section 101 of title 38, United States Code, who has a service-connected disability that results in the inability of the veteran to procreate without the use of fertility treatment.(3)The term assisted reproductive technology means benefits relating to reproductive assistance provided to a member of the Armed Forces who incurs a serious injury or illness on active duty pursuant to section 1074(c)(4)(A) of title 10, United States Code, as described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such policy, including any limitations on the amount of such benefits available to such a member.(4)The term adoption reimbursement means reimbursement for the adoption-related expenses for an adoption that is finalized after the date of the enactment of this Act under the same terms as apply under the adoption reimbursement program of the Department of Defense, as authorized in Department of Defense Instruction 1341.09, including the reimbursement limits and requirements set forth in such instruction.(c)Amounts made available for the purposes specified in subsection (a) of this section are subject to the requirements for funds contained in section 508 of division H of the Consolidated Appropriations Act, 2017 (Public Law 115–31).(rescission of funds)250.Of the unobligated balances available from prior year appropriations under the heading Information Technology Systems, $30,000,000 are hereby rescinded.251.(a)Demand Profile(1)In generalThe Secretary of Veterans Affairs shall establish a demand profile with respect to each healthcare service furnished under the laws administered by the Secretary.(2)ElementsEach demand profile established under paragraph (1) with respect to a healthcare service shall include the following information:(A)The number of requests for the healthcare service under the laws administered by the Secretary.(B)The number of appointments for the receipt of the healthcare service under the laws administered by the Secretary, disaggregated by—(i)appointments at facilities of the Department of Veterans Affairs; and(ii)appointments with non-Department healthcare providers.(C)The capacity of the Department to provide the healthcare service at facilities of the Department.(D)An assessment of the extent to which the Department needs to use non-Department healthcare providers to provide healthcare services under the laws administered by the Secretary.(3)Use of demand profile for provision of non-department careThe Secretary shall use the demand profile established under paragraph (1) to inform the capability and capacity of any non-Department healthcare services provided under the laws administered by the Secretary.(b)Strategic plan(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a strategic plan that specifies a 5-year forecast—(A)for healthcare capacity and capabilities to be provided and maintained at each medical facility of the Department of Veterans Affairs; and(B)for the demand for health care from the Department, disaggregated by geographic area as determined by the Secretary.(2)UpdateThe Secretary shall annually update the strategic plan required under paragraph (1) during the 5-year period specified in such subsection.(3)ElementsIn preparing the strategic plan under paragraph (1), and any updates to such plan under paragraph (2), the Secretary shall—(A)take into account the information set forth in the demand profiles established under subsection (a)(1);(B)assess capacity, capabilities, and demand with respect to primary and specialty care at each medical facility of the Department; and(C)include the use of primary care in the community through any non-Department healthcare services provided under the laws administered by the Secretary when there is a lack of density of veterans in a community to justify a full-time staff at a medical facility of the Department.(c)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and(2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.252.(a)Establishment of access standardsThe Secretary of Veterans Affairs shall establish uniform access standards for furnishing the following types of health care services, including through the use of non-Department of Veterans Affairs health care providers:(1)Urgent care.(2)Routine care.(3)Referred or specialty care.(4)Wellness or preventative care.(b)Coordination with other entitiesThe Secretary shall coordinate with the Department of Defense, the Department of Health and Human Services, entities in the private sector, and other non-governmental entities in establishing the uniform access standards under subsection (a).(c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report detailing the uniform access standards established under subsection (a).(d)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and(B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.(2)Uniform access standardsThe term uniform access standards includes, with respect to a health care service—(A)the average time a veteran is expected to wait to receive an appointment for such service;(B)the average time a veteran is expected to drive to arrive at an appointment for such service;(C)the average time a veteran is expected to wait at a facility to receive such service; and(D)such other access standards as the Secretary considers appropriate.253.None of the funds in this or any other Act may be used to dispose of approximately 430 vacant or mostly vacant buildings and structures, and approximately 730 underutilized buildings and structures, until such time as the Secretary of Veterans Affairs provides a report to the Committees on Appropriations of both Houses of Congress including the following elements:(1)an explanation of the process and methodology used to determine, record and validate which buildings and structures in VA’s real property portfolio are vacant, mostly vacant, or underutilized, and their physical condition;(2)an explanation of the process by which those property disposal analyses and plans were developed and coordinated with, and within, each VISN;(3)a cost-benefit analysis of the Department’s ongoing real property disposal plans, both in terms of this immediate disposal action, and in aggregate;(4)a discussion of the impact of historic designations of buildings and structures on the Department’s ability to manage its real property portfolio; and(5)a certification that the disposal of these identified properties will have no significant adverse impact on the Department’s ability to provide health care and benefits for veterans.254.(a)The Secretary of Veterans Affairs may use amounts appropriated or otherwise made available in this title to ensure that the ratio of veterans to full-time employment equivalents within any program of rehabilitation conducted under chapter 31 of title 38, United States Code, does not exceed 125 veterans to one full-time employment equivalent.(b)Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the programs of rehabilitation conducted under chapter 31 of title 38, United States Code, including—(1)an assessment of the veteran-to-staff ratio for each such program; and(2)recommendations for such action as the Secretary considers necessary to reduce the veteran-to-staff ratio for each such program.255.(a)None of the funds made available in this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede that Inspector General's access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access.(b)A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner.(c)Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.).(d)Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement.256.None of the funds appropriated or otherwise made available in this title may be used by the Secretary of Veterans Affairs to enter into an agreement related to resolving a dispute or claim with an individual that would restrict in any way the individual from speaking to members of Congress or their staff on any topic not otherwise prohibited from disclosure by Federal law or required by Executive Order to be kept secret in the interest of national defense or the conduct of foreign affairs.257.Appropriations made available in this Act under the heading Medical Services shall be available to carry out sections 322(d) and 521A of title 38, United States Code, to include the payment of the administrative expenses necessary to carry out such sections. Of the amount appropriated for fiscal year 2018, up to $2,000,000 shall be available for the payment of monthly assistance allowances to veterans pursuant to 38 U.S.C. 322(d) and up to $8,000,000 shall be available for the payment of grants pursuant to 38 U.S.C. 521A. Of the amounts appropriated in advance for fiscal year 2019, up to $2,000,000 shall be available for the payment of monthly assistance allowances to veterans pursuant to 38 U.S.C. 322(d) and up to $8,000,000 shall be available for the payment of grants pursuant to 38 U.S.C. 521A.258.(a)In fiscal year 2018 and each fiscal year hereafter, beginning with the fiscal year 2019 budget request submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the budget justification documents submitted for the Construction, Major Projects account of the Department of Veterans Affairs shall include, at a minimum, the information required under subsection (b).(b)The budget justification documents submitted pursuant to subsection (a) shall include, for each project—(1)the estimated total cost of the project;(2)the funding provided for each fiscal year prior to the budget year;(3)the amount requested for the budget year;(4)the estimated funding required for the project for each of the 4 fiscal years succeeding the budget year; and(5)such additional information as is enumerated under the heading relating to the Construction, Major Projects account of the Department of Veterans Affairs in the joint explanatory statement accompanying this Act.(c)Not later than 45 days after the date of enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a proposed budget justification template that complies with the requirements of this section.259.(a)ExtensionSubsection (b) of section 506 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 523 note) is amended to read as follows:(b)Duration of programThe Secretary may not carry out the pilot program after September 30, 2019..(b)Expansion of LocationsSubsection (c) of such section is amended by adding at the end the following new paragraph:(3)Additional locationsThe Secretary may expand the pilot program to include additional locations if the Secretary recommends that the pilot program be expanded in the initial report submitted under subsection (g)(2)(C)..(c)ReportSubsection (g) of such section is amended—(1)in the subsection heading, by striking Report on Program and inserting Reports;(2)in paragraph (1), by inserting and not later than 180 days after the completion of the pilot program, after September 30, 2017,; and(3)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking The report and inserting Each report; and(B)in subparagraph (C), by inserting or expanding after continuing.260.None of the funds in this or any other Act may be used to close Department of Veterans Affairs (VA) hospitals, domiciliaries, or clinics, or to diminish healthcare services at existing Veterans Health Administration medical facilities as part of a planned realignment of VA services until the Secretary provides to the Committees on Appropriations of both Houses of Congress a report including the following elements:(1)a national realignment strategy that includes a detailed description of realignment plans within each Veterans Integrated Service Network (VISN), including an updated Long Range Capital Plan to implement realignment requirements;(2)an explanation of the process by which those plans were developed and coordinated within each VISN;(3)a cost vs. benefit analysis of each planned realignment, including the cost of replacing Veterans Health Administration services with contract care or other outsourced services;(4)an analysis of how any such planned realignment of services will impact access to care for veterans living in rural or highly rural areas, including travel distances and transportation costs to access a VA medical facility and availability of local specialty and primary care;(5)an inventory of VA buildings with historic designation and the methodology used to determine the buildings’ condition and utilization;(6)a description of how any realignment will be consistent with requirements under the National Historic Preservation Act; and(7)consideration given for reuse of historic buildings within newly identified realignment requirements: Provided, That, this provision shall not apply to capital projects in any VISN which have been authorized or approved by Congress.261.(a)In generalSection 2402(a) of title 38, United States Code, is amended by adding at the end the following new paragraph:(10)Any individual—(A)who—(i)was naturalized pursuant to section 2(1) of the Hmong Veterans’ Naturalization Act of 2000 (Public Law 106–207; 8 U.S.C. 1423 note); and(ii)at the time of the individual’s death resided in the United States; or(B)who—(i)the Secretary determines served honorably with a special guerrilla unit or irregular forces operating from a base in Laos in support of the Armed Forces of the United States at any time during the period beginning February 28, 1961, and ending May 7, 1975; and(ii)at the time of the individual’s death—(I)was a citizen of the United States or an alien lawfully admitted for permanent residence in the United States; and(II)resided in the United States..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to an individual dying on or after the date of the enactment of this Act.262.The Secretary may carry out a 2-year pilot program making grants to nonprofit veterans services organizations recognized by the Secretary in accordance with section 5902 of title 38, United States Code, to upgrade, through construction and repair, VSO community facilities into health and wellness centers and to promote and expand complementary and integrative wellness programs: Provided, That no single grant may exceed a total of $500,000: Provided further, That the Secretary may not provide more than 20 grants during the 2-year pilot program: Provided further, That the recipient of a grant under this section may not use the grant to purchase real estate or to carry out repair of facilities leased by the recipient or to construct facilities on property leased by the recipient: Provided further, That the Secretary ensures that the grant recipients use grant funds to construct or repair facilities located in at least 10 different geographic locations in economically depressed areas or areas designated as highly rural that are not in close proximity to Department of Veterans Affairs medical centers: Provided further, That the Secretary shall report to the Committees on Appropriations of both Houses of Congress no later than 180 days after enactment of this Act, on the grant program established under this section.Modification of priority of state home projects of the department of veterans affairs263.(a)Projects from previous years(1)In generalParagraph (4) of section 8135(c) of title 38, United States Code, is amended—(A)by striking The Secretary and inserting (A) The Secretary; and(B)by adding at the end the following new subparagraph:(B)With respect to a project that is approved in a fiscal year but for which a grant has not been awarded under this subchapter in that fiscal year, the Secretary may not accord a lower priority on the list described in subparagraph (A) to that project in any subsequent fiscal year (as compared to the priority accorded that project in any previous fiscal year) unless the reason for such lower priority is the inclusion in such list of a project described in subparagraph (A) or (B) of paragraph (2)..(2)Conforming amendmentParagraph (2) of such section is amended, in the matter preceding subparagraph (A), by striking paragraphs (3) and (5)(C) and inserting paragraphs (3), (4)(B), and (5)(C).(b)Consideration of access to private facilitiesSuch section is further amended by adding at the end the following new paragraph:(8)In determining under subparagraphs (D), (F), and (H) of paragraph (2) whether a State has a great, significant, or limited need for beds in connection with an application under subsection (a), the Secretary shall—(A)consider the availability and accessibility to individuals in that State of private facilities providing similar care to the care for which the application is submitted under such subsection; and(B)accord a lower priority in the list established under paragraph (4) to applications by States with a significant number of such private facilities, as determined by the Secretary..Access to department of veterans affairs mental and behavioral health care for certain individuals
			 discharged or released from the active military, naval, or air service
 under conditions other than honorable264.(a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by inserting after section 1712C the following new section:1712D.Mental and behavioral health care for certain individuals discharged or released from the active
 military, naval, or air service under conditions other than honorable(a)In generalNotwithstanding section 5303(a) of this title and subject to subsection (c), the Secretary shall furnish to an eligible individual covered mental and behavioral health care.(b)Eligible individualsFor purposes of this section, an eligible individual is any of the following:(1)An individual who—(A)served in the active military, naval, or air service for a period of more than 180 days and was deployed in a theater of combat operations, in support of a contingency operation, or in an area at a time during which hostilities are occurring in that area, for a period of more than 30 days during such service;(B)was discharged or released from such service by reason of committing a covered offense; and(C)was diagnosed by a qualified mental health care provider with a mental or behavioral health condition before committing the covered offense.(2)An individual who—(A)served in the active military, naval, or air service for a period of more than 180 days and was deployed in a theater of combat operations, in support of a contingency operation, or in an area at a time during which hostilities are occurring in that area, for a period of more than 30 days during such service;(B)was discharged or released from such service by reason of committing a covered offense;(C)is diagnosed with a mental or behavioral health condition after committing such covered offense but before the expiration of the five-year period beginning on the later of—(i)the date of the enactment of this section; or(ii)the date on which the individual is discharged or released from such service;(D)submits to the Secretary—(i)a certification from a qualified mental health care provider that the provider believes such condition may have led the individual to commit such offense; and(ii)the Certificate of Release or Discharge from Active Duty (DD Form 214) of the individual; and(E)is determined by the Secretary pursuant to subsection (c) to have had a mental or behavioral health condition at the time the individual committed the covered offense that contributed to the commission of the offense.(c)Determination by Secretary(1)Not later than 90 days after receiving the information submitted under subsection (b)(2)(D) with respect to an individual, the Secretary shall determine whether, at the time of committing the covered offense, the individual had a mental or behavioral health condition that contributed to the commission of the offense.(2)If the Secretary does not make a determination under paragraph (1) with respect to a mental or behavioral health condition of an individual before the end of the 90-day period beginning on the date of the submittal of the information described in subsection (b)(2)(D), the condition is deemed to be a mental or behavioral health condition that contributed to the commission of the offense until such time as the Secretary makes the determination.(d)Initial mental health screening(1)The Secretary may furnish to each individual described in paragraph (2) an initial mental health screening not later than the later of—(A)five years after the date of the enactment of this section; or(B)five years after the date on which the individual was discharged or released from the active military, naval, or air service.(2)Individuals described in this paragraph are the following:(A)Eligible individuals described in subsection (b)(1).(B)Individuals described in subparagraphs (A), (B), and (C) of subsection (b)(2).(3)The mental health screening provided to an individual under paragraph (1) shall be at no cost to the individual.(e)Notification of eligibilityThe Secretary shall notify each eligible individual described in subsection (b)(1) about the eligibility of the individual for covered mental and behavioral health care under this section not later than the later of—(1)180 days after the date of the enactment of this section; or(2)180 days after the date on which the individual was discharged or released from the active military, naval, or air service.(f)Annual reportNot less frequently than annually, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that includes, with respect to the year preceding the submittal of the report, the following:(1)The number of eligible individuals who were furnished covered mental and behavioral health care under this section.(2)The number of individuals who the Secretary determined under subsection (c) did not have a mental or behavioral health condition at the time of committing a covered offense that contributed to the commission of the offense.(3)The number of individuals who requested an initial mental health screening under subsection (d).(4)The number of individuals who were furnished an initial mental health screening under subsection (d).(g)DefinitionsIn this section:(1)The term covered mental and behavioral health care means the same types of medical services furnished by the Department to individuals with service-connected mental or behavioral health conditions to treat such conditions.(2)The term covered offense means an offense for which an individual is discharged or separated from the active military, naval, or air service under conditions other than honorable but not a dishonorable discharge or a discharge by court-martial.(3)The term qualified mental health care provider means a licensed or certified health care provider whose scope of practice includes diagnosing mental or behavioral health conditions and includes physicians, psychologists, psychiatric nurse practitioners, physician assistants, clinical social workers, and licensed professional counselors..(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1712C the following new item:1712D. Mental and behavioral health care for certain individuals discharged or released from the
			 active military, naval, or air service under conditions other than
 honorable..(c)Effective dateSection 1712D of title 38, United States Code, as added by subsection (a), shall take effect on the date that is 120 days after the date of the enactment of this Act.265.None of the funds appropriated or otherwise made available to the Department of Veterans Affairs in this Act may be used in a manner that would—(1)interfere with the ability of a veteran to participate in a medicinal marijuana program approved by a State;(2)deny any services from the Department to a veteran who is participating in such a program; or(3)limit or interfere with the ability of a health care provider of the Department to make appropriate recommendations, fill out forms, or take steps to comply with such a program.IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, including the acquisition of land or interest in land in foreign countries; purchases and repair of uniforms for caretakers of national cemeteries and monuments outside of the United States and its territories and possessions; rent of office and garage space in foreign countries; purchase (one-for-one replacement basis only) and hire of passenger motor vehicles; not to exceed $10,000 for official reception and representation expenses; and insurance of official motor vehicles in foreign countries, when required by law of such countries, $79,000,000, to remain available until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission, such sums as may be necessary, to remain available until expended, for purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims as authorized by sections 7251 through 7298 of title 38, United States Code, $33,608,000: Provided, That, of the foregoing amount, $800,000 shall be transferred to the General Services Administration for planning and design of a courthouse: Provided further, That $2,580,000 shall be available for the purpose of providing financial assistance as described, and in accordance with the process and reporting procedures set forth, under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery and Soldiers’ and Airmen’s Home National Cemetery, including the purchase or lease of passenger motor vehicles for replacement on a one-for-one basis only, and not to exceed $2,000 for official reception and representation expenses, $81,000,000, of which not to exceed 20 percent shall remain available until September 30, 2020. In addition, such sums as may be necessary for parking maintenance, repairs and replacement, to be derived from the Lease of Department of Defense Real Property for Defense Agencies account.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces Retirement Home Trust Fund, $64,300,000, of which $1,000,000 shall remain available until expended for construction and renovation of the physical plants at the Armed Forces Retirement Home—Washington, District of Columbia, and the Armed Forces Retirement Home—Gulfport, Mississippi: Provided, That of the amounts made available under this heading from funds available in the Armed Forces Retirement Home Trust Fund, $22,000,000 shall be paid from the general fund of the Treasury to the Trust Fund.Administrative Provisions301.Funds appropriated in this Act under the heading Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water main at Arlington National Cemetery, making additional land available for ground burials.302.Amounts deposited into the special account established under 10 U.S.C. 4727 are appropriated and shall be available until expended to support activities at the Army National Military Cemeteries.IVOverseas Contingency OperationsDepartment of DefenseMilitary construction, ArmyFor an additional amount for Military Construction, Army, $139,700,000, to remain available until September 30, 2022, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, navy and marine corpsFor an additional amount for Military Construction, Navy and Marine Corps, $18,500,000, to remain available until September 30, 2022, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, air forceFor an additional amount for Military Construction, Air Force$478,030,000, to remain available until September 30, 2022, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military construction, defense-WideFor an additional amount for Military Construction, Defense-Wide, $1,900,000, to remain available until September 30, 2022, for projects outside of the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provision401.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.VGeneral provisions501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.502.None of the funds made available in this Act may be used for any program, project, or activity, when it is made known to the Federal entity or official to which the funds are made available that the program, project, or activity is not in compliance with any Federal law relating to risk assessment, the protection of private property rights, or unfunded mandates.503.All departments and agencies funded under this Act are encouraged, within the limits of the existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service activities.504.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives and the Subcommittee on Military Construction and Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate.505.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government except pursuant to a transfer made by, or transfer authority provided in, this or any other appropriations Act.506.(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.(b)Subsection (a) shall not apply to a report if—(1)the public posting of the report compromises national security; or(2)the report contains confidential or proprietary information.(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.507.(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.508.None of the funds made available in this Act may be used by an agency of the executive branch to pay for first-class travel by an employee of the agency in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations.509.(a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act may be used to construct, renovate, or expand any facility in the United States, its territories, or possessions to house any individual detained at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense.(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantánamo Bay, Cuba.(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantánamo Bay, Cuba, and who—(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and(2)is—(A)in the custody or under the effective control of the Department of Defense; or(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.This Act may be cited as the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2018.July 13, 2017Read twice and placed on the calendar